Mr. Presiding Justice Waterman delivered the opinion of the Court. We see no sufficient reason for interfering with the verdict y>f the jury upon the question of fact. The burden of proof under the contention of appellant was upon him, and we fail to find .any preponderance of the evidence in his favor. While we do not approve of the argument made by counsel for appellee in his address to the jury nor of the comments of the court thereon, yet we can not therefor reverse the judgment rendered, it being under the evidence no more than what the plaintiff was fairly entitled to, and it is therefore affirmed.